Citation Nr: 1227726	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  05-14 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative arthritis, right knee.

2.  Entitlement to a rating in excess of 10 percent for service-connected degenerative arthritis, left knee.

3.  Entitlement to service connection for a disorder manifested by bilateral ear pain, to include a temporomandibular joint disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to October 1998.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  This case was remanded by the Board in March 2008 and June 2010 for additional development.

The issue of entitlement to service connection for gastroesophageal reflux disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for a disorder manifested by bilateral ear pain, to include a temporomandibular joint (TMJ) disorder is addressed in the Remand portion of the decision below and is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, stiffness, crepitus, genus valgus, and limitation of motion to, at most, 45 degrees of flexion and 0 degrees of extension.

2.  The medical evidence of record shows that the Veteran's left knee disability is manifested by pain, stiffness, crepitus, genus valgus, and limitation of motion to, at most, 50 degrees of flexion and 0 degrees of extension.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011).

2.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

VCAA letters were issued to the Veteran in July 2003, February 2004, March 2006 and April 2008.  The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in February 2004, May 2005, March 2006, and April 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  In March 2008, the Board remanded the claims, in part, to make an attempt to obtain medical records from a private medical facility.  In June 2010, the Board noted deficiencies with the efforts made to obtain these medical records, and remanded the claims again, in part, so that another attempt could be made to obtain, with the necessary authorization, records from the identified private medical facility.  In accordance with this remand instruction, a letter was sent to the Veteran in June 2010, requesting that she complete and return an Authorization and Consent form, so that VA could request the private medical records.  The Veteran did not respond to this letter or return the form.  Thus, VA could not make any attempts to obtain the records from the private physicians.  Thus, the Board is satisfied that there was substantial compliance with its June 2010 remand directives relevant to the knee claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Knees

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for retropatellar pain syndrome, right knee, was granted by an April 2002 rating decision and a 10 rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, effective December 23, 1999.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2011).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disorder, under Diagnostic Code 5299, was the service-connected disorder, and impairment of the tibia and fibula, under Diagnostic Code 5262, was a residual condition.  Service connection for a left knee condition was granted by a May 2003 rating decision and a 10 percent rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262, effective June 17, 2002.  The hyphenated diagnostic code in this case indicates that traumatic arthritis, under Diagnostic Code 5010, was the service-connected disorder, and impairment of the tibia and fibula, under Diagnostic Code 5262, was a residual condition.  A January 2004 rating decision assigned a 20 percent rating for retropatellar pain syndrome, right knee, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262, effective June 27, 2003.  Subsequent rating decisions have since recharacterized the Veteran's knee disabilities as degenerative arthritis, right knee, and degenerative arthritis, left knee, but have not altered the rating percentages assigned.

In an April 2003 VA joints examination report, the Veteran complained of bilateral knee pain, with flare-ups upon strenuous activity.  She denied experiencing any dislocation.  On physical examination, the Veteran had a right knee range of motion to 60 degrees of flexion and full extension, with a left knee range of motion to 70 degrees of flexion and full extension.  There was pain on motion, and the motion stopped where the pain started.  Following repetitive use or flare-up, there was no additional fatigue, weakness, or lack of endurance.  The Veteran had painful motion, but no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  Her gait was normal, there was no ankylosis, there was no leg length shortening, and the Veteran did not have inflammatory arthritis.  The diagnosis was degenerative joint disease of the knees.

In a May 2003 VA outpatient medical report, the Veteran complained of right knee popping and bilateral knee locking.  On examination, the Veteran had a mild valgus deformity, without effusion, warmth, erythema, or laxity.  McMurray's test was negative, bilaterally.  On x-ray examination, the Veteran had mild degenerative joint disease of the bilateral knees, with minimal narrowing of the medial menisci.  The assessment was degenerative joint disease, greater in the right knee than the left knee, and patellofemoral syndrome.

In an October 2003 VA joints examination report, the Veteran complained of right knee pain, weakness, stiffness, giving way, locking, fatigability, and lack of endurance.  She reported flare-ups of increased pain when the knee locked, and stated that the pain became severe with standing of longer than five or six minutes.  The Veteran denied dislocation but reported locking up that may have been subluxation.  She stated that she could not work due to her right knee pain.  On physical examination, any movement of the right knee produced severe pain, but the Veteran had flexion to 50 degrees and extension to 0 degrees.  The Veteran's right knee was not ankylosed and there was no instability noted.  The diagnosis was chondromalacia patellar, patellar tendonitis, and right knee degenerative joint disease.

In an October 2003 VA outpatient orthopedics report, the Veteran complained of right knee pain which was increasing.  On examination, the Veteran had a normal gait without effusion or crepitus.  Her range of motion was full but guarded, and there was tenderness of the anterior joint.  X-ray examination was within normal limits.  The assessment was internal derangement of the left knee.

In a November 2003 VA outpatient medical report, the Veteran complained of knee pain with inflammation at the end of each day.  On physical examination, the Veteran had a full knee range of motion without crepitus, laxity, or tenderness.  Lachman's testing was negative, bilaterally.  The assessment was degenerative joint disease, greater in the right knee than the left knee, with difficulty flexing the knee.

In a March 2004 VA outpatient medical report, the Veteran complained of occasional knee giving out.

In a May 2004 VA joints examination report, the Veteran complained of bilateral knee pain, stiffness, swelling, fatigue, and weakness.  She reported that the symptoms were worse at night, and that she experienced flare-ups with prolonged standing, driving, sitting, cold weather, and storms.  Flare-ups were manifested by throbbing, increased pain, and swelling.  She reported left knee giving out approximately four to five times per week, with falls, and daily right knee giving out.  On physical examination, the Veteran had painful motion in the right knee throughout the range of motion on flexion and extension.  The Veteran's bilateral knees were grossly normal, with negative Lachman, McMurray, and Drawer sign testing.  There was no right knee effusion or crepitus.  The Veteran's right knee had 25 percent of the strength of the left knee with light resistance, but there was no increase in weakness with repetition motion.  Her left knee had good strength.  Both knees were stable.  The diagnoses were progressive degenerative changes of the left and right knees, and residuals.  On x-ray examination, the Veteran's bilateral knees were negative for abnormalities.

A December 2004 VA outpatient medical report stated that, on physical examination, the Veteran had a full knee range of motion, bilaterally, without crepitus, effusion, enlargement, or warmth.  McMurray's and Lachman's tests were negative.  The assessment was mild bilateral degenerative joint disease.

In a September 2005 VA joints examination report, the Veteran complained of left knee pain, swelling, and giving out.  On physical examination, the Veteran's left knee had a full range of motion without erythema, effusion, warmth, laxity, or crepitus.  Lachman's and McMurray's tests were negative.  The assessment was degenerative joint disease of both knees and left patellofemoral syndrome.

In an October 2005 VA outpatient medical report, the Veteran complained of knee pain.  On physical examination, there was mild tenderness around the right patella.  The Veteran had a normal range of motion in both knees and a good gait, but with slightly less than normal strength.

In an October 2005 VA joints examination report, the Veteran complained of bilateral knee pain, greater in the right than the left, as well as bilateral stiffness with prolonged sitting.  She reported experiencing flare-ups with strenuous activity, including prolonged sitting, but denied dislocation.  On physical examination, the Veteran had right knee flexion to 90 degrees and extension to 0 degrees, with left knee flexion to 95 degrees and extension to 0 degrees.  There was pain on motion, and the motion stopped where the pain started.  The Veteran did not have any fatigue, weakness, or lack of endurance, and her limitations were secondary to pain.  Repetitive motion did not result in further loss of range of motion, though an estimate of loss of range of motion on flare-up could not be provided without speculation.  The Veteran had painful motion, but no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  There was no ankylosis or leg length shortening, and the Veteran did not have inflammatory arthritis.  The diagnosis was strained knees, bilaterally.

In multiple VA physical therapy reports, dated from October 2005 to December 2005, the Veteran complained of right knee pain, weakness, and buckling.

In a March 2006 VA outpatient medical report, the Veteran reported improvement in her right knee pain following physical therapy.

A May 2006 VA outpatient medical report stated that, on physical examination, the Veteran's right knee had a full range of motion without effusion, erythema, crepitus, or laxity.  Lachman's and McMurray's tests were negative.  The assessment was right knee pain and patellofemoral syndrome.

In a January 2007 VA outpatient medical report, the Veteran complained of bilateral knee pain and swelling after walking and stepping.  On physical examination, the Veteran's knees had a full range of motion without crepitus, effusion, tenderness, or deformity.  Lachman's and McMurray's tests were negative and the Veteran had a normal gait.  The assessment was bilateral knee pain with a history of mild degenerative joint disease and a normal examination.

In a September 2007 VA outpatient medical report, the Veteran complained of right knee pain.  On physical examination, the Veteran had a full range of motion in the bilateral knees, without crepitus, enlargement, effusion, or laxity.  The Veteran's right patellar tendon was tender and the right knee had a mild valgus deformity.  The assessment was tight knee patellar tendonitis and mild degenerative joint disease of both knees.

In a March 2008 VA outpatient medical report, the Veteran complained of bilateral knee pain.  On physical examination, the Veteran had a full range of motion in the bilateral knees, without laxity, warmth, enlargement, or effusion.  There was bilateral genus valgus, greater on the right than the left, as well as some crepitus of the right patella with compression.

In an August 2008 VA joints examination report, the Veteran reported that she was able to stand for more than one hour but less than three hours, and was able to walk more than a quarter mile but less than one mile.  She reported experiencing right knee giving way, instability, weakness, locking, and great toe numbness, as well as bilateral pain and stiffness.  The Veteran denied experiencing deformity, but reported experiencing severe flare-ups on a weekly basis.  On physical examination, the Veteran had an antalgic gait and there was evidence of abnormal weight bearing.  There was right knee range of motion to 90 degrees of flexion, with pain at 45 degrees, and 0 degrees of extension, with pain at 10 degrees.  There was left knee range of motion to 90 degrees of flexion, with pain at 90 degrees, and 0 degrees of extension, with pain at 10 degrees.  There was no loss of a bone or part of a bone, inflammatory arthritis, or joint ankylosis.  Bilaterally, the Veteran did not have bumps consistent with Osgood-Schlatter's Disease, mass behind the knees, grinding, instability, or meniscus abnormality.  There was bilateral crepitation, and subpatellar tenderness, as well as click or snaps in the right knee, but not the left knee.  The examiner stated that the Veteran's right knee was painful with any movement, and that her range of motion may have been affected by her perception of pain, rather than any actual joint dysfunction.  Ballotment, Bulge sign, Drawer test, McMurray's test, and Appley tests were negative, bilaterally.  On x-ray examination, no abnormalities were noted in either knee.  The diagnoses were right knee chondromalacia patellar and patellar tendinitis, and left knee patellofemoral syndrome.  The right knee symptoms had no effect on grooming or feeding; a mild effect on dressing and toileting; a moderate effect on chores, shopping, and traveling; a severe effect on exercise and bathing; and prevented sports and recreation.  The left knee symptoms had no effect on feeding, dressing, toileting, or grooming; a mild effect on chores, shopping, and traveling; a moderate effect on recreation and bathing; and a severe effect on exercise and sports.

In a December 2011 VA knee and lower leg examination report, the Veteran complained of increased swelling, pain, throbbing, popping, locking, and instability.  She reported experiencing flare-ups frequently, which prevented her from going to work and lasted for two to three days.  On physical examination, the Veteran had a bilateral knee range of motion to 90 degrees of flexion, with pain at 50 degrees, and extension to 0 degrees without pain.  After repetitive motion, there was no change in the range of motion, bilaterally.  The functional loss and impairment was listed as bilateral reduced movement, pain on movement, disturbance of locomotion, and an antalgic gait.  The Veteran had normal strength on flexion and extension, bilaterally.  There was no instability in either knee, and no evidence of recurrent patellar subluxation or dislocation.  The Veteran did not have, and had never had, medial tibial stress syndrome, stress fracture, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  She also did not have any meniscal conditions or surgical procedures for a meniscal condition.  The Veteran had not undergone any knee operations and did not have any scars related to her knee disorders.  She used knee braces for bilateral knee pain.  There was no x-ray evidence of degenerative arthritis, traumatic arthritis, or patellar subluxation.  Her knee disorder impacted her work due to staying home for two to three days during a flare-up.  The Veteran reported that she stood for eight hours a day, except for lunch and breaks.

Limitation of motion of knee joints is rated under Diagnostic Code 5260 for flexion, and Diagnostic Code 5261 for extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011).  Under Diagnostic Code 5260, flexion that is limited to 60 degrees is noncompensable, flexion that is limited to 45 degrees warrants a 10 percent evaluation, flexion that is limited to 30 degrees warrants a 20 percent evaluation, and flexion that is limited to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees is noncompensable, extension that is limited to 10 degrees warrants a 10 percent evaluation, extension that is limited to 15 degrees warrants a 20 percent evaluation, extension that is limited to 20 degrees warrants a 30 percent evaluation, and extension that is limited to 30 degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  The standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).  Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight, a 20 percent evaluation when it is moderate, and a 30 percent evaluation when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Right Knee

The Board notes that the Veteran's right knee disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262, despite the fact that this code is for malunion or nonunion of the tibia and fibula and the medical evidence of record does not show that the Veteran has ever had such symptomatology.  Thus, the Board finds that this code is not appropriate for rating the Veteran's service-connected right knee.

The medical evidence of record shows that the Veteran's right knee disability is manifested by pain, stiffness, crepitus, genus valgus, and limitation of motion to, at most, 45 degrees of flexion and 0 degrees of extension.  There is no medical evidence of record that the Veteran's range of motion warrants the assignment of a rating in excess of 20 percent.  Applying the Veteran's worst range of motion findings, flexion limited to 45 degrees would warrant, at most, a 10 percent rating, while extension limited to 0 degrees would warrant a noncompensable rating.  This would result in a combine rating of 10 percent under 38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  The Board observes that an August 2008 VA joints examination report noted that the Veteran had extension to 0 degrees, but began experiencing pain at 10 degrees.  The Board observes that the preponderance of the evidence of record shows that the Veteran does not experience right knee pain which is analogous to limitation of extension to 10 degrees.  Specifically, the Veteran was found to have a full range of right knee motion on extension in April 2003, October 2003, November 2003, December 2004, October 2005, May 2006, January 2007, September 2007, March 2008, and December 2011.  Additionally, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant higher ratings.  As will be further discussed below, the evidence does not demonstrate such decreased functional ability.  In light of the foregoing, the Board finds that the August 2008 report which found pain at 10 degrees of extension is not equivalent to limitation of motion to 10 degrees.  As such, a separate rating for limitation of extension is not warranted.  See Id.; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).  Even if a separate 10 percent rating for extension was warranted, and the Veteran was assigned a separate 10 percent rating based on limitation of flexion, such would not result in a rating in excess of the currently assigned 20 percent rating for the service-connected right knee disability based on limitation of motion.  See 38 C.F.R. § 4.25, Table I (2011).

The Veteran has reported right knee pain on use, a contention which is substantiated by the medical evidence of record.  However, VA examinations in April 2003, October 2005, August 2008, and December 2011 specifically took pain and repetitive motion into account and stated that the Veteran did not have additional limitations after repetitive motion.  The Board notes that VA medical reports stated that the Veteran had right knee pain throughout the entire range of motion in October 2003, May 2004, and August 2008.  However, the reports also stated the Veteran was noted to have retained relatively significant ranges of motion, and numerous other reports throughout the period on appeal show that the Veteran had a full range of motion, often with no pain.  In addition, the Board notes that, despite her reports of pain on motion, the Veteran remains capable of performing a job which requires eight hours of standing per day.  Accordingly, the preponderance of the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board notes that the Veteran reports having flare-ups which required her to take a couple of days off of work.  The Board notes that the percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected knee disability and their residual conditions in civil occupations.

As for other provisions under the Schedule, the Veteran's right knee has never been ankylosed and there was no malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2011); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly an evaluation in excess of 20 percent is not warranted under these diagnostic codes.

Furthermore, a separate evaluation for instability of the right knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  While the Veteran has reported experiencing instability on multiple occasions, no instability and/or laxity was found on physical examination in April 2003, May 2003, October 2003, November 2003, May 2004, September 2005, October 2005, May 2006, September 2007, March 2008, August 2008, and December 2011.  The Board finds that the extensive medical testing ruling out any right knee instability/subluxation is more persuasive than the Veteran's subjective complaints of instability/subluxation.  While the Veteran may be able to describe a sensation of giving way, she is not competent to state whether she medically has knee instability and/or subluxation.  Such is a medical finding and is demonstrated through medical professionals performing various testing.  Accordingly, a separate evaluation for right knee instability/subluxation is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

After a review of the evidence, the preponderance of the medical evidence of record does not show findings that would warrant a rating in excess of 20 percent for the Veteran's right knee disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. 505.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  When service-connected disability affects employment in ways not contemplated by the rating schedule, § 3.321(b)(1) is applicable.  VAOGCPREC 06-96 (1996), 61 Fed. Reg. 66749 (1996).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for her right knee disability inadequate.  The Veteran's right knee disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's right knee disability is manifested by pain, stiffness, crepitus, genus valgus, and limitation of motion to, at most, 45 degrees of flexion and 0 degrees of extension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for her right knee disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of knee disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 20 percent rating for the Veteran's right knee disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for rating in excess of 20 percent, the doctrine is not for application.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The medical evidence of record shows that the Veteran's left knee disability is manifested by pain, stiffness, crepitus, genus valgus, and limitation of motion to, at most, 50 degrees of flexion and 0 degrees of extension.  There is no medical evidence of record that the Veteran's range of motion warrants the assignment of a rating in excess of 10 percent.  Applying the Veteran's worst range of motion findings, flexion limited to 50 degrees would warrant, at most, a 10 percent rating, while extension limited to 0 degrees would warrant a noncompensable rating.  This would result in a combine rating of 10 percent under 38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.  

The Board observes that an August 2008 VA joints examination report noted that the Veteran had extension to 0 degrees, but began experiencing pain at 10 degrees.  The Board observes that the preponderance of the evidence of record shows that the Veteran does not experience left knee pain which is analogous to limitation of extension to 10 degrees.  Specifically, the Veteran was found to have a full range of left knee motion on extension in April 2003, October 2003, November 2003, December 2004, October 2005, May 2006, January 2007, September 2007, March 2008, and December 2011.  Additionally, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant higher ratings.  As will be further discussed below, the evidence does not demonstrate such decreased functional ability.  In light of the foregoing, the Board finds that the August 2008 report which found pain at 10 degrees of extension is not equivalent to limitation of motion to 10 degrees.  

The Veteran has reported left knee pain on use.  However, VA examinations in April 2003, October 2005, August 2008, and December 2011 specifically took pain and repetitive motion into account and stated that the Veteran did not have additional limitations after repetitive motion.  In addition, the Board notes that, despite her reports of pain on motion, the Veteran remains capable of performing a job which requires eight hours of standing per day.  Accordingly, the preponderance of the medical evidence of record does not show that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Board notes that the Veteran reports having flare-ups which required her to take a couple of days off of work.  The Board notes that the percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from the service-connected knee disability and their residual conditions in civil occupations.

As for other provisions under the Schedule, the Veteran's left knee has never been ankylosed, and there are not findings of malunion or nonunion of the tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2011); see also VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly an evaluation in excess of 10 percent is not warranted under these diagnostic codes.

Furthermore, a separate evaluation for instability of the left knee is not warranted, as the medical evidence of record does not show recurrent subluxation or lateral instability.  While the Veteran had reported experiencing instability on multiple occasions, no instability and/or laxity was found on physical examination in April 2003, May 2003, October 2003, November 2003, May 2004, September 2005, October 2005, May 2006, September 2007, March 2008, August 2008, and December 2011.  The Board finds that the extensive medical testing ruling out any left knee instability/subluxation is more persuasive than the Veteran's subjective complaints of instability/subluxation.  While the Veteran may be able to describe a sensation of giving way, she is not competent to state whether she medically has knee instability and/or subluxation.  Such is a medical finding and is demonstrated through medical professionals performing various testing.  Accordingly, a separate evaluation for left knee instability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

After a review of the evidence, the preponderance of the medical evidence of record does not show findings that would warrant a rating in excess of 10 percent for the Veteran's left knee disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 Vet. App. 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render her disabilities rating for her left knee disability inadequate.  The Veteran's left knee disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's left knee disability is manifested by pain, stiffness, crepitus, genus valgus, and limitation of motion to, at most, 50 degrees of flexion and 0 degrees of extension.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for her left knee disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of knee disorders, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's left knee disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence does not show findings that meet the criteria for rating in excess of 10 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. at 54.


ORDER

A rating in excess of 20 percent for service-connected degenerative arthritis, right knee, is denied.

A rating in excess of 10 percent for service-connected degenerative arthritis, left knee, is denied.


REMAND

The Veteran seeks service connection for a disorder manifested by bilateral ear pain.  Initially, the Board notes that the Veteran's claim has been consistently adjudicated as relating to an ear disease and/or an audiological disorder.  However, the medical evidence of record includes multiple reports stating that the Veteran does not have a chronic ear disease and that her bilateral ear pain is caused by non-ear related disabilities, such as rhinitis and a TMJ disorder.  While the Veteran initially filed her claim as a claim for an ear disorder, the Veteran's intent was clearly to file a claim for whatever disorder was causing her bilateral ear pain.  Accordingly, despite the fact that the claim has been consistently adjudicated on the basis of ear disease and/or an audiological disorder, the claim also encompasses all diagnosed causes of the Veteran's bilateral ear pain.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Ingram v. Nicholson, 21 Vet. App. 232 (2007).

The Veteran's service treatment records include multiple reports of ear pain, variously diagnosed as serous otitis, sinusitis, otitis externa, allergies, otitis media, and rhinitis.  In addition, the medical evidence of record show almost continuous ear complaints after separation from military service, up to the present date.  While a TMJ disorder was not diagnosed until December 2004, an October 2005 VA ear diseases examination report gave a diagnosis of "right [TMJ] dysfunction masquerading as right ear pain, and unrelated to any ear problem."  The examiner opined that the Veteran's right ear pain was "not ear pain, but right [TMJ] pain secondary to chewing on the left side all of the time.  This [V]eteran has been treated for right serous otitis and/or otitis media from time to time, when I suspect that she has really had [TMJ] pain."

On this basis, in a September 2007 hearing before the Board, the Veteran claimed that the ear pain she experienced during service was actually TMJ pain, and that her TMJ disorder began during active service.  While the October 2005 VA ear disease examination report touched on this etiological point, it did not directly state whether the Veteran's in-service ear pain was a manifestation of a TMJ disorder, and the use of the word "suspect" renders the opinion largely speculative.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In June 2010, the Board remanded the claim on appeal, in part, to obtain a further medical opinion with regard to the etiology of the Veteran's ear pain.  The remand specifically stated that, if the Veteran's ear symptoms were found to be "attributed to a separate disorder, the examiner should also address whether the separate disorder found on examination is etiologically related to the in-service and post-service assessment of serous otitis, otitis media, or otitis externa."

In accordance with the June 2010 remand, the Veteran was provided with a February 2011 VA ear diseases examination report.  This report stated, in part, that the Veteran's TMJ disorder with referred bilateral ear pain was less likely as not caused by or a continuation of symptoms incurred in military service.  The rationale was that no specific ear disease was identified, no chronic ear disease was established during military service, and there was no continuity of care for ear diseases since service.  This rationale is inadequate with respect to the diagnosed TMJ disorder for multiple reasons.  First, in-service treatment and diagnosis of a chronic ear disease does not have a readily apparent relationship to the contemporaneous existence of a musculoskeletal disorder of the mandible and skull.  Second, the evidence of record clearly shows that the Veteran has consistently reported ear pain since separation from military service.  The earliest post-service evidence of ear pain is dated in January 2000, just over one year after separation from military service, and the Veteran's ear pain complaints have continued regularly ever since, often with multiple reports each year.  Accordingly, even if the evidence of record does not show continuity of care for an ear disease since service, there is evidence of record of continuity of ear pain symptomatology.  Third, the examiner completely omitted any discussion as to whether the Veteran's in-service ear complaints were actually symptoms of TMJ, as required by the June 2010 Board remand.  As such, the Board finds that the February 2011 VA ear diseases examination report did not provide an adequate opinion with regard to the etiology of the Veteran's TMJ disorder.  Thus, the claim must be remanded for a new medical opinion as the opinion in the February 2011 VA ear diseases examination report was inadequate.  38 C.F.R. §§ 3.312(c)(3); 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the appellant with an examination, the examination must be adequate).  RO compliance with a remand is not discretionary; if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1. The Veteran must be afforded a VA examination to determine the etiology of any TMJ disorder found.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary test and studies should be performed, and all findings must be reported in detail.  Following the examination and a review of the record, the examiner must state whether the Veteran has a TMJ disorder.  If a TMJ disorder is found, the examiner must provide an opinion as to whether the disorder is related to military service.  In providing this opinion the examiner must specifically opine as to whether any of the Veteran's in-service ear pain symptoms, variously diagnosed as serous otitis, sinusitis, otitis externa, allergies, otitis media, and rhinitis, were actually manifestations of an undiagnosed TMJ disorder.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

2. The RO must notify the Veteran that it is her responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. After the above actions have been completed, the RO must readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


